DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Specification Objection
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claims 1-18 are objected to because of the following informalities:  
In line 2 of claim 1: “… wherein ..." should be changed to --... wherein: ...--; 
In lines 2-3 of claim 3: “… a lower offset region, wherein ..." should be changed to --... a lower offset region, and wherein ...--; 
In line 5 of claim 3: “… 10 rows, and a difference ..." should be changed to --... 10 columns, and a difference ...--; 
In line 1 of claim 5: “… wherein ..." should be changed to --... wherein: ...--; 
In line 3 of claims 8, 13, 14, 15, 16, 17 and 18: “… wherein ..." should be changed to --... wherein: ...--; 
In line 2 of claim 10: “… one or more bad dot ..." should be changed to --... one or more bad dots ...--; 
In line 4 of claim 11: “… the bad dots ..." should be changed to --... the one or more bad dots ...--; and  
In lines 6-7 of claim 12: “… one or more bad dot ..." should be changed to --... one or more bad dots ...--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent No. US 9,093,023 B1).

As to claim 10, Kim (Figs. 4-7) teaches a display method (a method of repairing hot spot errors or dark spot errors; Fig. 5), comprising: 
performing bad dot detection (hot on multiple pixel units of a display region (e.g., detecting that a pixel in a second pixel area formed on a second row in the active area is not normally provided; col. 7, lines 21-22) (Fig. 5); and 
adjusting a pixel row output by a gate driver (a gate driver) or a pixel column output by a source driver (a data driver) to move toward an opposite side of a side where a bad dot is located (a driving TFT of the pixel circuit in the second pixel area is disconnected from the anode electrode of the OLED and the drain electrode of the sense TFT is disconnected from the driving TFT; col. 7, lines 24-27; the welding process is performed so that a signal, applied to an  anode electrode in a third pixel area which is formed on a third row and under the second pixel area, is applied to the second pixel area in common; col. 7, lines 28-32) when a first preset number of pixel units near a side edge of the display region comprise one or more bad dot exceeding a second preset ratio (when a hot spot error or a dark spot error can occur in a second pixel area; col. 7, lines 23-24) (Fig. 5).

As to claim 12, Kim teaches wherein 
performing the bad dot detection on the multiple pixel units of the display region comprises: 
arranging the multiple pixel units of the display region into groups (forming first to (N-1)st horizontal lines among the N horizontal lines in the active area; col. 7, lines 16-18); 
driving multiple groups to emit light in sequence (the gate driver sequentially supplies the generated scan signal to a plurality of gate lines; col. 5, lines 39-43; a plurality of pixel areas that emit light are formed in the active area; col. 6, lines 49-50); and 
when each group emits light, determining whether a group comprises one or more bad dot and a number of the bad dots comprised according to whether a pixel unit in the group emits light or not (determining whether each pixel in each area ism normal or abnormal, i.e., a dark spot error which is low in visibility and a hot spot error which is high in visibility; col. 3, lines 13-23).

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano (U.S. Pub. No. US 2021/0118959 A1).

As to claim 1, Sano (Figs. 1-10) teaches a display substrate (Fig. 3), comprising: 
a display region (a display region 120) and an offset region (an intermediate region 123) surrounding the display region (the display region 120) (Figs. 3-4), wherein
in a direction perpendicular to a plane of the display substrate, the display substrate comprises a silicon-based substrate (a substrate 301 which material is silicon; [0029], lines 5-6), an emitting structure layer (an electrode 304, an organic layer 305, and an electrode 306) arranged on the silicon-based substrate (the substrate 301), and an encapsulation layer (a planarization layer 308) arranged on a side of the emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306) far away from the silicon-based substrate (the substrate 301) (Fig. 7), the silicon-based substrate (the substrate 301) in the display region (the display region 120) is integrated with first pixel driving circuits (a switching element such as a transistor, wirings, or the like may be formed in the substrate 301 below the reflective layer 302 (on the side opposite to the organic layer 305) via an interlayer insulating film or the like in the display region 120; [0029], lines 7-10), and the silicon-based substrate (the substrate 301) in the offset region (the intermediate region 123) is integrated with second pixel driving circuits (a switching element such as a transistor, wirings, or the like may be formed in the substrate 301 below the reflective layer 302 (on the side opposite to the organic layer 305) via an interlayer insulating film or the like in the intermediate region 123; [0029], lines 7-10) (Figs. 3-4); 
the first pixel driving circuits (the switching element such as the transistor, wirings, or the like in the display area 120) are connected with the emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306) of the display region (the display region 120), and at least part of the first pixel driving circuits are configured to provide driving signals for the emitting structure layer electrically connected with the first pixel driving circuits during normal display (a display region 120 for displaying an image, in which a plurality of light-emitting elements 201 are arranged; [0025], lines 5-8) (Figs. 3-4); and  
the second pixel driving circuits (the switching element such as the transistor, wirings, or the like in the intermediate area 123) are connected with the emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306) of the offset region (the intermediate area 123), and at least part of the second pixel driving circuits are configured to provide no driving signals for the emitting structure layer electrically connected with the second pixel driving circuits during normal display (the intermediate dummy element 401 arranged in the intermediate region 123 may not emit light; [0044], lines 12-14) (Figs. 3-4).

As to claim 2, Sano teaches 
wherein all the first pixel driving circuits (the switching element such as the transistor, wirings, or the like in the display area 120) are configured to provide driving signals (the electric current) for the emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306 in the display area 120) electrically connected with the first pixel driving circuits (the switching element such as the transistor, wirings, or the like in the display area 120) (the electric current, which flows between the electrode 304 and the electrode 306 to cause the light-emitting layer of the organic layer 305 to emit light, passes through the electrode 306 arranged on the light-emitting elements 201; [0041], lines 9-13) (Figs. 3-4).

As to claim 6, Sano teaches further comprising 
a color filter layer (a layer of color filters 310 (310a, 310b, and 310c)) arranged on one side of the encapsulation layer (the planarization layer 308) away from the emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306) (Fig. 4), 
wherein the color filter layer (the layer of color filters 310 (310a, 310b, and 310c)) disposed in the display region (the display region 120) and the color filter layer (the layer of color filters 310 (310a, 310b, and 310c)) disposed in the offset region (the intermediate region 123) each comprises a first color unit (a color filter 310a (red)), a second color unit (a color filter 310b (green)) and a third color unit (a color filter 310c (blue)) arranged in an array (Fig. 4).

As to claim 7, Sano teaches further comprising 
a dummy pixel region (a dummy region 121) at least partially surrounding the offset region (the intermediate region 123) (Figs. 3-4), 
wherein in the direction perpendicular to the plane of the display substrate, the dummy pixel region (a dummy region 121) comprises a silicon-based substrate (the substrate 301 which material is silicon; [0029], lines 5-6), an emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306) arranged on the silicon-based substrate (the substrate 301), and an encapsulation layer (the planarization layer 308) arranged on a side of the emitting structure layer (the electrode 304, the organic layer 305, and the electrode 306) far away from the silicon-based substrate (the substrate 301) (Figs. 3-4).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Lee (U.S. Pub. No. US 2014/0183481 A1).

As to claim 3, Sano teaches the display substrate according to claim 1.
Sano also teaches wherein the offset region comprises a left offset region (a left intermediate region 123), a right offset region (a right intermediate region 123) and/or an upper offset region (an upper intermediate region 123) and a lower offset region (a lower intermediate region 123) (Fig. 3), 
Sano does not expressly teach wherein a difference between a number of columns of pixel units  contained in the left offset region and a number of columns of pixel units contained in the night offset region does not exceed 10 rows, and a difference between a number of rows of pixel units contained in the upper offset region and a number of rows of pixel units contained in the lower offset region does not exceed 10 rows.
 Lee (Figs. 1-10) teaches 
wherein a difference (zero column) between a number of columns (four columns) of pixel units  contained in the left offset region (the left dummy sub-pixel area DSPLA) and a number of columns (four columns) of pixel units contained in the right offset region (the right dummy sub-pixel area DSPRA) does not exceed 10 rows (Fig. 10), and a difference (zero row) between a number of rows (one row) of pixel units contained in the upper offset region (the upper dummy sub-pixel area DSPUA) and a number of rows (one row) of pixel units contained in the lower offset region (the lower dummy sub-pixel area DSPLA) does not exceed 10 rows (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have four dummy sub-pixel areas as taught by Lee in a display substrate of Sano because four dummy sub-pixel areas provide dummy sub-pixels to reduce process variation or side effects during a process of manufacturing a display panel. 

As to claim 4, Lee teaches 
wherein the left offset region (the left dummy sub-pixel area DSPLA) and the right offset region (the right dummy sub-pixel area DSPRA) contain the same number of columns of pixel units (four columns), and the upper offset region (the upper dummy sub-pixel area DSPUA) and the lower offset region (the lower dummy sub-pixel area DSPLA) contain the same number of rows of pixel units (one row) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have four dummy sub-pixel areas as taught by Lee in a display substrate of Sano because four dummy sub-pixel areas provide dummy sub-pixels to reduce process variation or side effects during a process of manufacturing a display panel. 

As to claim 5, Lee teaches wherein 
a ratio of the number of columns of pixel units in the left offset region (the left dummy sub-pixel area DSPLA) or the right offset region (the right dummy sub-pixel area DSPRA) to a number of columns of pixel units in the display region (the display area AA) is greater than or equal to 1% (since the shape of the dummy sub-pixels may change the number of the dummy sub-pixels for each position, the ratio in this limitation is greater than or equal to 1%; [0079], lines 10-14) (Figs. 10 and 16); and 
a ratio of the number of rows of pixel units in the upper offset region (the upper dummy sub-pixel area DSPUA) or the lower offset region (the lower dummy sub-pixel area DSPLA) to a number of rows of pixel units in the display region (the display area) is greater than or equal to 1% (since the shape of the dummy sub-pixels may change the number of the dummy sub-pixels for each position, the ratio in this limitation is greater than or equal to 1%; [0079], lines 10-14) (Figs. 10 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have four dummy sub-pixel areas as taught by Lee in a display substrate of Sano because four dummy sub-pixel areas provide dummy sub-pixels to reduce process variation or side effects during a process of manufacturing a display panel. 

10.	Claims 8, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Kim.

As to claim 8, Sano teaches a display device (a light-emitting device; Figs. 3-4), comprising: 
the display substrate (Fig. 3) according to claim 1 (rejections as recited above).
Sano does not expressly teach further comprising a gate driver, a source driver and a timing controller, wherein the gate driver is configured to receive a gate control signal output by the timing controller, generate scanning signals, and transmit the scanning signals to an actual display region on the display substrate through a scanning line, wherein the actual display region is adjusted according to a position and a quantity of bad dots of pixel units on the display substrate; the source driver is configured to receive data voltage signals and source control signals output by the timing controller, generate corresponding data voltage signals and output the data voltage signals to the actual display region on the display  substrate through a data line; and the timing controller is configured to receive red, green and blue data and timing control signals input externally, generate data voltage signals and source control signals according to the red, green and blue data and the timing control signals, output the data voltage signals and the source control signals to the source driver, generate gate driving signals, and output the gate driving signals to the gate driver.
Kim (Figs. 4-7) teaches further comprising 
a gate driver (a gate driver), a source driver (a data driver) and a timing controller (a timing controller) (Fig. 4), wherein 
the gate driver (the gate driver) is configured to receive a gate control signal (a gate control signal GCS) output by the timing controller (the timing controller) (col. 5, lines 41-42), generate scanning signals (a scan signal having a gate-on voltage level) (col. 5, lines 39-40), and transmit the scanning signals to an actual display region on the display substrate through a scanning line (sequentially supply the generated scan signal to a plurality of gate lines GL) (col. 5, lines 42-43) (Fig. 4), wherein the actual display region is adjusted according to a position and a quantity of bad dots of pixel units on the display substrate (when an error occurs in a pixel area which is disposed on a last row among the plurality of pixel areas emitting light, repair is performed by using a dummy pixel which is formed under the pixel area in which the error occurs; col. 6, lines 58-62) (Figs. 4-5); 
the source driver (the data driver) is configured to receive data voltage signals (aligned image data) and source control signals (e.g., a horizontal sync signal Hsync, a data enable signal DE and a clock DCLK) output by the timing controller (the timing controller) (col. 5, lines 29-32) (Fig. 4), generate corresponding data voltage signals (a data voltage Vdata) and output the data voltage signals (the data voltage Vdata) to the actual display region on the display substrate through a data line (a data line DL) (col. 5, lines 56-61) (Fig. 4); and 
the timing controller (the timing controller) is configured to receive red, green and blue data (source image data) and timing control signals input externally (TSS) (Fig. 4), generate data voltage signals (aligned image data) and source control signals (e.g., a horizontal sync signal Hsync, a data enable signal DE and a clock DCLK) according to the red, green and blue data (data of a red (R) pixel, a green (G) pixel, and a blue pixel (B)) and the timing control signals (TSS), output the data voltage signals (the data voltage Vdata) and the source control signals (e.g., a horizontal sync signal Hsync, a data enable signal DE and a clock DCLK) to the source driver (the data driver), generate gate driving signals (a gate control signal GCS), and output the gate driving signals (the gate control signal GCS) to the gate driver (the gate driver) (col. 5, lines 29-32, lines 56-61, and lines 42-43) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dummy pixels as taught by Kim in a display device of Sano because the dummy pixels are used to repair an error occurring in a pixel area.

	As to claims 13 and 17-18, these claims differ from claim 8 in that claim 8 is a display device claim dependent from claim 1 whereas claims 13 and 17-18 are display device claims dependent from claims 2, 6-7, respectively.  Thus, claims 13 and 17-18 are analyzed as previously discussed with respect to claim 8.

11.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Lee as applied to claim 3 above, and further in view of Kim.

As to claim 14, Sano teaches a display device (a light-emitting device; Figs. 3-4), comprising: 
the display substrate (Fig. 3) according to claim 3 (rejections by Sano in view of Lee as recited above).
Sano and Lee do not expressly teach further comprising a gate driver, a source driver and a timing controller, wherein the gate driver is configured to receive a gate control signal output by the timing controller, generate scanning signals, and transmit the scanning signals to an actual display region on the display substrate through a scanning line, wherein the actual display region is adjusted according to a position and a quantity of bad dots of pixel units on the display substrate; the source driver is configured to receive data voltage signals and source control signals output by the timing controller, generate corresponding data voltage signals and output the data voltage signals to the actual display region on the display  substrate through a data line; and the timing controller is configured to receive red, green and blue data and timing control signals input externally, generate data voltage signals and source control signals according to the red, green and blue data and the timing control signals, output the data voltage signals and the source control signals to the source driver, generate gate driving signals, and output the gate driving signals to the gate driver.
Kim (Figs. 4-7) teaches further comprising 
a gate driver (a gate driver), a source driver (a data driver) and a timing controller (a timing controller) (Fig. 4), wherein 
the gate driver (the gate driver) is configured to receive a gate control signal (a gate control signal GCS) output by the timing controller (the timing controller) (col. 5, lines 41-42), generate scanning signals (a scan signal having a gate-on voltage level) (col. 5, lines 39-40), and transmit the scanning signals to an actual display region on the display substrate through a scanning line (sequentially supply the generated scan signal to a plurality of gate lines GL) (col. 5, lines 42-43) (Fig. 4), wherein the actual display region is adjusted according to a position and a quantity of bad dots of pixel units on the display substrate (when an error occurs in a pixel area which is disposed on a last row among the plurality of pixel areas emitting light, repair is performed by using a dummy pixel which is formed under the pixel area in which the error occurs; col. 6, lines 58-62) (Figs. 4-5); 
the source driver (the data driver) is configured to receive data voltage signals (aligned image data) and source control signals (e.g., a horizontal sync signal Hsync, a data enable signal DE and a clock DCLK) output by the timing controller (the timing controller) (col. 5, lines 29-32) (Fig. 4), generate corresponding data voltage signals (a data voltage Vdata) and output the data voltage signals (the data voltage Vdata) to the actual display region on the display substrate through a data line (a data line DL) (col. 5, lines 56-61) (Fig. 4); and 
the timing controller (the timing controller) is configured to receive red, green and blue data (source image data) and timing control signals input externally (TSS) (Fig. 4), generate data voltage signals (aligned image data) and source control signals (e.g., a horizontal sync signal Hsync, a data enable signal DE and a clock DCLK) according to the red, green and blue data (data of a red (R) pixel, a green (G) pixel, and a blue pixel (B)) and the timing control signals (TSS), output the data voltage signals (the data voltage Vdata) and the source control signals (e.g., a horizontal sync signal Hsync, a data enable signal DE and a clock DCLK) to the source driver (the data driver), generate gate driving signals (a gate control signal GCS), and output the gate driving signals (the gate control signal GCS) to the gate driver (the gate driver) (col. 5, lines 29-32, lines 56-61, and lines 42-43) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dummy pixels as taught by Kim in a display device of Sano as modified by Lee because the dummy pixels are used to repair an error occurring in a pixel area.

	As to claims 15-16, these claims differ from claim 14 in that claim 14 is a display device claim dependent from claim 3 whereas claims 15-16 are display device claims dependent from claims 4-5, respectively.  Thus, claims 15-16 are analyzed as previously discussed with respect to claim 14.

Allowable Subject Matter
12.		Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, Kim, Sano, and Lee, either individually or in combination, does not teach detailed features of claim 9 and claim 11 in combination with other limitations of the base claim and any intervening claim.


Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai (U.S. Pub. No. US 2018/0212011 A1) is cited to teach an array substrate, its manufacturing method, and a display apparatus, in which the scan drive circuit and data drive circuit can be integrated into the array substrate.
Yamashita (U.S. Pub. No. US 2021/0173268 A1) is cited to teach a method for repairing broken line, an array substrate, and an active matrix display device to achieve a high repair success rate of a broken data line and a small resistance-capacity loading after repairing.

Inquiries

14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691